Citation Nr: 1111329	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, claimed as secondary to service-connected bilateral knee patellofemoral syndrome, right knee patellofemoral syndrome, and left hip bursitis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active duty from May 1998 to May 2002.   

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied service connection for a back disability and depression.

In a July 2010 Decision Review Officer Decision, service connection for major depressive disorder, not otherwise specified, was granted and a noncompensable evaluation was assigned, effective April 25, 2006, and a 30 percent evaluation was assigned from July 31, 2007.  This grant of service connection represents a complete grant of the benefits sought on appeal with respect to the psychiatric claim.

In December 2010, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received later that same month.  In January 2011, the Board informed the veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  Accordingly, the Board will proceed with the consideration of his case.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected bilateral knee and/or left hip disabilities.



CONCLUSION OF LAW

A chronic low back disability is not proximately due to, or the result of, service-connected bilateral knee and/or left hip disabilities.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in June 2006, November 2006, May 2009, and June 2010.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  After the issuance of all VCAA notice, the claim was readjudicated by way of a Supplemental Statement of the Case dated in July 2010.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment and personnel records, VA medical evidence, and private medical evidence.  The Veteran has undergone a VA examination in conjunction with his claim, and his claim has also been reviewed by a medical expert.  According to a January 2011 letter, the Board sent a copy of the medical expert opinion obtained and indicated that the Veteran had 60 days from the date of that letter in which to send any additional evidence or argument.  No further evidence or argument was forthcoming.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Disability that is chronically worsened by service-connected disability shall be service connected.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.; Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

The Veteran is currently diagnosed with a low back disability, variously characterized as degenerative disc disease and mechanical low back pain.  See August 2007 MRI report, September 2007 VA treatment record, and June 2010 VA examination report.

The Veteran's service treatment records do not reflect complaints or treatment of low back pain and the Veteran has not reported that his low back pain had its onset during service or is directly related to service.   Rather, he contends that his back disability is caused by his service-connected bilateral knee and hip disabilities.

In June 2010, the Veteran underwent VA examination of the spine.  Following examination, the diagnoses were mild degenerative disc disease of the lumbar spine with disc herniations at L4-L5 and L5-S1, and mild nerve impingement at the S1 nerve root.  The examiner concluded, after reviewing the record, that he could not trace a cause of relationship between the Veteran's service-connected bilateral patellofemoral syndrome of the knees and his left hip bursitis with his degenerative disc disease of the lumbar spine without resorting to mere speculation.  The Board notes that a mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive, where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).

As such, the Board, in December 2010, referred the claim for a medical expert opinion to determine the etiology of the Veteran's current low back disability.  
After a review of the claims folder, the medical expert, a VA orthopedic surgeon, essentially opined that it is less likely as not that the Veteran's low back pain syndrome was caused or aggravated by his service-connected bilateral knee and/or left hip disabilities.  In arriving at such opinion, the examiner observed that lay persons and unfortunately many physicians often attribute low back pain to knee and hip conditions with little, if any, medical science to support the contention.  The expert indicated that there are some specific conditions of the lower extremities which will cause or aggravate a low back condition, such as foot pronation, arthrodesis, or subsequent to hip or knee fusion, none of which the Veteran has experienced.  Also, the expert stated that a significant limp over a protracted period of time could cause or aggravate a low back disability because such a limp alters the body's center of gravity which causes asymmetric loading of the intervertebral disc and facet joints leading to disc degeneration and facet joint arthropathy.  Significantly, however, the medical expert noted that the medical evidence of record is not consistent with the Veteran having a significant limp for a protracted period of time.  Instead, the medical evidence shows only a mild antalgic gait, which as noted, does not reach the threshold of a significant limp.  

The medical expert further noted that patellofemoral syndrome or hip bursitis, both of which the Veteran is diagnosed with, will not in any appreciable way cause or aggravate a low back disability, except as noted above.  The medical expert explained that low back pain was extremely common in the general population and that degenerative disc disease, disc protrusions, and facet joint arthropathy are common generators in mechanical pain syndromes.

The medical expert reviewed the entire claims file, included a synopsis of the appellant's medical history, and referred to medical literature in support of his conclusion.  The opinion is factually accurate, fully articulated, and contains sound reasoning.  As such, the VHA specialist's opinion is very probative as to the issues at hand and must be afforded significant probative value.  The record does not contain a favorable medical opinion linking the Veteran's low back pain to a service-connected disability.  The service connection claim for a low back disability must therefore be denied.  

The Board acknowledges that the Veteran is competent to report his low back symptomatology, as it is observable by a layperson.  Jandreau, supra.  However, as to the etiology of his low back disability, as a layperson, he is not competent to offer an opinion.  See 38 C.F.R. § 3.159(a) (2010).  Providing a medical opinion as to etiology of a secondary disability requires medical training and the evidence does not show that he possesses such training.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  As such, the Veteran's lay report of etiology holds little probative value, and when weighed against the VHA specialist's opinion, the Board finds that the preponderance of the evidence is against service connection for low back disability.  Thus, the appeal must be denied.


ORDER


Service connection for a low back disability, secondary to service-connected bilateral knee and left hip disabilities, is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


